Title: To George Washington from Major General Nathanael Greene, 17–24 March 1779
From: Greene, Nathanael
To: Washington, George


Sir
[c.17-c.24 March 1779]
I have carefully looked over General Schuylers plan for an Indian expedition; and tho I think many of his observations are just, yet I am perswaded it will be attended with more risque and expence and be less certain of success, than if the Expedition is carryed on by the way of the Susquehannah.
There is six great objects to be taken into consideration in the plan of the expedition—The force that is necessary—the hazzard they will run—The time for execution—The expence incident to the plan; and the certainty of execution.
I think a moments reflection will convince any body that the Route by the Oneyda Lakes will require a greater force and be exposd to more hazzards than the Susquehannah Route; besides it appears to me to be entering the Enemys country at one corner; and from the best accounts I can get very remote from the Seneca Indians which is the principal object of the expedition.
The difficulty of geting up Stores and provisions up the Mohawk River from Albany to Fort Schuyler are very considerable. The difficulty and expence of crossing into Wood Creek is also considerable. The Navigation down the Creek into Lake Oneyda is slow and tedious; and upon the whole after you have past the Lake and the Onondago River you are as remote or more so from the great body of the Senecas than you would be at Tioga. The great object of the expedition should be to give the Indians a severe chastiseing; any thing short of that will not compensate for the trouble and expence in preparing for the expedition. I have no doubt the Indians will be glad to come to terms when they see we are about to enter their Country in good earnest; but unless their pride is broke down and they sufficently humbled; Little benefit will result from any Nogotiations that may take place. The British will soon spirit them up to commit the same depradations again as they did the last Campaign; Therefore I think the plan of the expedition should be founded upon the principle of chastiseing and humbleing the pride of the Indians; and not trust to the uncertain advantages of a negotiation.
I think it will be wrong for us to take any measures with the hopes of surprising the Enemy, when those measures interfere with the main design. Our force will be too large and the movements too slow to effect a surprise upon a people who keeps such a good look out.
The greatest objection I have to the route by the way of the Oneyda Lake is the contiguity to the Ontario. We have great reason to expect the Enemy will attempt to support the Indians; Indeed we have it from pretty good Authority that reinforcements came up the Saint Lawrence last fall for the purpose. Should any considerable force be at Fort Frontenac when our Army has past the Onondago River they may easyly take post upon that River and totally cut off the Water communication and consequently the supplys of Stores and provisions. This will enevitably halt the Army to dislodge them; as it would be dangrous to push forward while the supplys were so precarious and a retreat so insecure. To halt the Army will delay the expedition and to divide the force will be to hazzarding a defeat: Therefore I think the Rout ineligible, for should we dislodge the Enemy from the Banks of the Onondaga they can easily retire to their Shiping and as soon as our Army attempts to move on into the Indian Country they will return and play the same game over again.
The Stockade Forts altho they will considerably diminish our force, will answer no other purpose than that of giving security to Stores within the command of the Works.
General Schuyler proposes the Troops to move in two directions part by Land and part by Water and to form a junction at the Cayuga. The Troops that are to move by land are first to determin whether the Enemy are in force upon the Onondago before those in the Battauex moves forward. Suppose the Enemy should be found in force and our strength divided what may be the consequence of the discovery. This division appears to me to be without an object. If the Enemy is found in force the experiment is dangerous. If they are not in force there is nothing gaind.
The route appears to me to be long and tedious and so divided between land and Water carriage that it will require double preparations to enable the Army to move with ease and security. There should be a sufficient number of Boats for crossing the Lakes, Rivers &ca. There must also be a proper number of Pack Horses sufficent to carry provision enough for the whole force after they leave the Cayuga; for such a length of Time as will be necessary to execute the plan of the expedition. This is indispensably necessary in order to execute the main design; but it will be found prudent upon another consideration, which is, supposing the Army to be defeated and the retreat cut off by the way which it enterd the Country unless it has provisions to move with it, in any direction that necessity may oblige it to take. The Troops may run the risque of starveing. I therefore conceive the number of Pack Horses proposd by General Schyler to be totally inadequate to the support and security of the Army.
I cannot think the General has allowed sufficent Time for the movements of the Army upon such a difficult Rout where the natural and physical obstructions are so great. I am perswaded from common accidents it will take a third more Time at least. And I should not be surprisd if the expedition should terminate with a few little brushes with the Onondagaes and Tuscaroras should it be enterd upon by the Rout the General recommends.
General Schuyler observes that the Susquehannah is a very shoal rapid and difficult Navigation. This dont appear to be a fact from the best intelligence I have been able to obtain.
The Navigation is said to be exceeding good from Sunbury up to Tioga; and from the Time you leave Sunbury until you arrive at Tioga the Navigation grows better and better.
The route by the Susquehannah appears to me to be every way preferable to that which is recommended by Schuyler. The Stores can be convey’d to the borders of the Indian Country at a much less expence The approches to the Seneca Country much less difficult and complex—the distance much shorter and the retreat infinitely more secure; in case of a defeat.
There being a greater quantity of Flour consum’d upon the North River and to the Eastward of that, than that Country affords. If the Expedition goes on by the way of Fort Schuyler the flour will be, to be transport from Pennsylvania; which will be attended with no small expence. I only mention this as a remote circumstance not as a capital objection.
Upon the whole I think the expedition may be carryed on by the way of the Susquehannah with a less force than by the other route; because the Troops may act more compactly; & there will be no necessity for leaving so many Stockaded forts in the rear for preserving the communication.
The hazard and fatigue will be less. The time shorter and the execution more certain. And when you add to this the great saving in point of expence I think there is no room to doubt which is the properest route to be made choice of.
General Schuyler proposes to alarm the fears of the people of Canada; by cuting Timber upon Lake George which will lead to a belief of an intended expedition by the way of Lake Champlain. I am perswaded he is entirely mistaken in his expectations of alarming the Enimy by such preparations; for should they be ever so fully convinced of such a design they would laugh at the scheme as impracticable.
I think the plan your Excellency has already adopted is infinitely preferable; because the Enemy knows they are vulnerable that way; and will take the alarm accordingly.
I really expect some very considerable advantages from the Cohos Manoeuver; but from the other I should expect none; for I am perswaded it would be what the Enimy would wish.
The plan which General Schuyler proposes for surprising the Onondagas I think eligible; and worth attempting. A scheme of this sort may be executed with a degree of secrecy and dispach that will give well grounded hopes for success.
Should it fail I dont apprehend any very bad consequences from it.
I give it clearly as my opinion that every farthing expence that is incurd in geting Ship timber and plank upon the North River for the purpose of building upon Lake Ontario will be totally lost; as the expence and difficulty of transportation will be greater, than that of geting it all out of the rough, upon the borders of the Lake, where it is to be had in great plen⟨t⟩y. I am with the most perfect esteem Your Excellencys Most Obedient humble Sert
Nath. Greene